State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: December 10, 2015                   520974
________________________________

In the Matter of the Claim of
   STEPHEN J. PELLICANO,
                    Appellant.

CATSKILL CENTRAL SCHOOL,                    MEMORANDUM AND ORDER
                    Respondent.

COMMISSIONER OF LABOR,
                    Respondent.
________________________________


Calendar Date:   October 27, 2015

Before:   Garry, J.P., Rose, Devine and Clark, JJ.

                             __________


     Stephen J. Pellicano, Preston Hollow, appellant pro se.

      Shaw, Perelson, May & Lambert, LLP, Poughkeepsie (Steven M.
Latino of counsel), for Catskill Central School, respondent.

      Eric T. Schneiderman, Attorney General, New York City (Gary
Leibowitz of counsel), for Commissioner of Labor, respondent.

                             __________


      Appeal from a decision of the Unemployment Insurance Appeal
Board, filed July 14, 2014, which ruled, among other things, that
claimant was disqualified from receiving unemployment insurance
benefits because his employment was terminated due to misconduct.

      Claimant worked as a teaching assistant at a high school
for a little over a year. Following an incident in which he
allegedly failed to appropriately handle a fight among students
in the fitness center, he was directed to attend a meeting with
the school superintendent to discuss possible disciplinary
sanctions. He did not attend the meeting and was terminated as a
                              -2-                  520974

result. Claimant's application for unemployment insurance
benefits was denied and the denial was upheld by an
Administrative Law Judge (hereinafter ALJ) following a hearing.
The Unemployment Insurance Appeal Board affirmed the ALJ's
decision and ruled, among other things, that claimant was
disqualified from receiving benefits because his employment was
terminated due to misconduct. He now appeals.

      We affirm. Initially, the record does not support
claimant's contention that the ALJ improperly denied his request
to have his wife testify at the hearing as he stated at the onset
of the hearing that he did not have any witnesses (see Matter of
Taylor [New York Tel.Co.–Levine], 53 AD2d 772, 773 [1976]).
Likewise, the ALJ did not improperly refuse to receive into
evidence the police report of the student altercation as claimant
did not offer it nor was it relevant to claimant's termination
(see Matter of Monroe [Commissioner of Labor], 270 AD2d 558, 559
[2000]). Claimant's remaining contentions have been considered
and are lacking in merit. Therefore, we decline to disturb the
Board's decision.

     Garry, J.P., Rose, Devine and Clark, JJ., concur.



     ORDERED that the decision is affirmed, without costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court